Exhibit 10.5

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (the “Second Amendment”) dated
September 28, 2006, is by and among StoneMor GP LLC, a Delaware limited
liability company (the “General Partner”), StoneMor Partners L.P., a Delaware
limited partnership (the “Partnership”), StoneMor Operating LLC, a Delaware
limited liability company (the “Operating Company”), the Subsidiaries of the
Operating Company set forth on the signature page hereto (together with the
Operating Company, each individually a “Borrower” and collectively, the
“Borrowers” and together with the General Partner and the Partnership, each
individually a “Credit Party” and collectively, the “Credit Parties”), the
lenders party hereto (the “Lenders”), and Bank of America, N.A., successor by
merger to Fleet National Bank, a national banking association organized and
existing under the laws of the United States of America, as Administrative Agent
for the benefit of the Lenders (in such capacity, the “Administrative Agent”),
as Collateral Agent for the benefit of the Lenders and other Secured Creditors,
as Swingline Lender and as Letter of Credit Issuer.

BACKGROUND

A. Pursuant to that certain Credit Agreement entered into on September 20, 2004,
by and among the parties hereto, as amended by a First Amendment dated
November 12, 2004 (as amended, modified or otherwise supplemented from time to
time, the “Credit Agreement”), the Lenders agreed, inter alia, to extend to the
Borrowers (i) a revolving credit facility in the maximum aggregate principal
amount of Twelve Million Five Hundred Thousand Dollars ($12,500,000), and
(ii) an acquisition line in the maximum aggregate principal amount of Twenty Two
Million Five Hundred Thousand Dollars ($22,500,000).

B. Borrowers have requested that the Lenders extend the maturity date of the
facilities under the Credit Agreement, to which the Lenders are willing to agree
to on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.

(b) Additional Definition. The following additional definition is hereby added
to Section 1 of the Credit Agreement to read in its entirety as follows:

“Second Amendment” means the Second Amendment to this Agreement dated
September 28, 2006.



--------------------------------------------------------------------------------

(c) Amended Definitions. The following definitions in Section 1 of the Credit
Agreement are hereby amended and restated in their entirety as follows:

“Acquisition Loan Maturity Date” means September 20, 2009.

“Revolving Loan Maturity Date” means September 20, 2009.

2. Representations and Warranties. Each Credit Party hereby represents and
warrants to the Agent and the Lenders that, as to such Credit Party:

(a) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof, except (i) to the extent such representation
or warranty was made as of a specific date and (ii) the non-compliance with the
representation required in connection with the good standing of StoneMor Alabama
LLC and StoneMor Alabama Subsidiary, Inc., in Alabama;

(b) Power and Authority. (i) Such Credit Party has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Second Amendment and any other
documents which the Agent requires such Credit Party to deliver hereunder (this
Second Amendment and any such additional documents delivered in connection with
the Second Amendment are herein referred to as the “Second Amendment
Documents”); and (ii) all actions, corporate or otherwise, necessary or
appropriate for the due execution and full performance by such Credit Party of
the Second Amendment Documents have been adopted and taken and, upon their
execution, the Credit Agreement, as amended by this Second Amendment and the
other Second Amendment Documents will constitute the valid and binding
obligations of such Credit Party enforceable in accordance with their respective
terms, except as such enforcement may be limited by any Debtor Relief Law from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies;

(c) No Violation. The making and performance of the Second Amendment Documents
will not (i) contravene, conflict with or result in a breach or default under
any material applicable law, statute, rule or regulation, or any order, writ,
injunction, judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (ii) contravene, constitute a default under, conflict or be
inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party pursuant to the terms of any
material indenture, mortgage, deed of trust, loan agreement, credit agreement or
any other agreement or instrument to which any Credit Party is a party or by
which it or any of its property or assets are bound or to which it may be
subject or (iii) contravene or violate any provision of the certificate of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of limited liability company,

 

- 2 -



--------------------------------------------------------------------------------

limited liability company agreement or equivalent organizational document, as
the case may be, any Credit Party;

(d) No Default. No Default or Event of Default has occurred and is continuing,
or will exist immediately after giving effect to this Second Amendment; and

(e) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2005.

3. Conditions to Effectiveness of Amendment. This Second Amendment shall be
effective upon the Agent’s receipt of the following, each in form and substance
reasonably satisfactory to the Agent:

(a) Second Amendment. This Second Amendment, duly executed by the Credit
Parties;

(b) Other Fees and Expenses. Payment to the Agent and the Lenders, in
immediately available funds, of all amounts necessary to reimburse the Agent and
the Lenders for the reasonable out-of-pocket fees and costs incurred by the
Agent, including, without limitation, all such fees and costs incurred by the
Agent’s attorneys, in connection with the preparation and execution of this
Second Amendment and any other Credit Document;

(c) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of its covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this Second Amendment, if any; and

(d) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Agent may reasonably request.

4. No Waiver; Ratification. The execution, delivery and performance of this
Second Amendment shall not (a) operate as a waiver of any right, power or remedy
of the Lenders under the Credit Agreement, any Credit Document or any Second
Amendment Document and the agreements and documents executed in connection
therewith or (b) constitute a waiver of any provision thereof. Except as
expressly modified hereby, all terms, conditions and provisions of the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed by the Credit Parties. Nothing contained
herein constitutes an agreement or obligation by the Agent or the Lenders to
grant any further amendments to any of the Credit Documents.

5. Acknowledgments. To induce the Agent and the Lenders to enter into this
Second Amendment, the Credit Parties acknowledge, agree, warrant, and represent
that:

(a) Acknowledgment of Obligations; Collateral; Waiver of Claims. (1) the Credit
Documents are valid and enforceable against, and all of the terms and conditions
of the Credit Documents are binding on, the Credit Parties, except as such
enforcement may be limited

 

- 3 -



--------------------------------------------------------------------------------

by any Debtor Relief Law from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies; (2) the liens and security interests granted to the Agent, on behalf
of the Lenders, by the Credit Parties pursuant to the Credit Documents are
valid, legal and binding, properly recorded or filed and first priority
perfected liens and security interests subject only to Permitted Encumbrances;
and (3) the Credit Parties hereby waive any and all defenses, set-offs and
counterclaims which they, whether jointly or severally, may have or claim to
have against the Agent and the Lenders as of the date hereof.

(b) No Waiver of Existing Defaults. Nothing in this Second Amendment nor any
communication between the Agent, any Lender, any Credit Party or any of their
respective officers, agents, employees or representatives shall be deemed to
constitute a waiver of (i) any Default or Event of Default arising as a result
of the foregoing representation proving to be false or incorrect in any material
respect; or (ii) any rights or remedies which the Agent or the Lenders have
against any Credit Party under the Credit Agreement or any other Credit Document
and/or applicable law, with respect to any such Default or Event of Default
arising as a result of the foregoing representation proving to be false or
incorrect in any material respect.

6. Binding Effect. This Second Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

7. Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

8. Headings. The headings of the sections of this Second Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Second
Amendment.

9. Counterparts. This Second Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.

[Remainder of Page Intentionally Left Blank]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Second Amendment to Credit Agreement as of the date
first above written.

 

BANK OF AMERICA, N.A., successor by merger to Fleet National Bank, in its
various capacities as set forth above By:   /s/ Kenneth G. Wood   Kenneth G.
Wood, Senior Vice President   SOVEREIGN BANK, as a Lender By:   /s/ Karl F.
Schultz  

Karl F. Schultz, Vice President

  COMMERCE BANK, N.A., as a Lender By:   /s/Peter L. Davis   Peter L. Davis,
Senior Vice President Credit Parties   STONEMOR GP LLC By:   /s/ Paul Waimberg  
Paul Waimberg, Vice President of Finance  

STONEMOR PARTNERS L.P.

By:   STONEMOR GP LLC

         its General Partner

By:   /s/ Paul Waimberg   Paul Waimberg, Vice President of Finance  

STONEMOR OPERATING LLC

By:   /s/ Paul Waimberg  

Paul Waimberg, Vice President of Finance

 

- 5 -



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC    Green Lawn Memorial Park LLC    Osiris Holding of
Rhode Island LLC    StoneMor Kansas LLC Alleghany Memorial Park Subsidiary, Inc.
   Green Lawn Memorial Park Subsidiary LLC    Osiris Holding of Rhode Island
Subsidiary, Inc.    StoneMor Kansas Subsidiary LLC Altavista Memorial Park LLC
   Henlopen Memorial Park LLC    Osiris Management, Inc.    StoneMor Kentucky
LLC Altavista Memorial Park Subsidiary, Inc.    Henlopen Memorial Park
Subsidiary, Inc.    Osiris Telemarketing Corp.    StoneMor Kentucky Subsidiary
LLC Arlington Development Company    Henry Memorial Park LLC    Perpetual
Gardens.Com, Inc.    StoneMor Michigan LLC Augusta Memorial Park Perpetual Care
Company    Henry Memorial Park Subsidiary, Inc.    The Prospect Cemetery LLC   
StoneMor Michigan Subsidiary LLC Bedford County Memorial Park LLC    J.V. Walker
LLC    The Prospect Cemetery Subsidiary LLC    StoneMor Missouri LLC Bedford
County Memorial Park Subsidiary LLC    J.V. Walker Subsidiary LLC    Prospect
Hill Cemetery LLC    StoneMor Missouri Subsidiary LLC Bethel Cemetery
Association    Juniata Memorial Park LLC    Prospect Hill Cemetery Subsidiary
LLC    StoneMor North Carolina LLC Beth Israel Cemetery Association of
Woodbridge, New Jersey    Juniata Memorial Park Subsidiary LLC    PVD
Acquisitions LLC    StoneMor North Carolina Funeral Services, Inc. Birchlawn
Burial Park LLC    KIRIS LLC    PVD Acquisitions Subsidiary, Inc.    StoneMor
North Carolina Subsidiary LLC Birchlawn Burial Park Subsidiary, Inc.    KIRIS
Subsidiary, Inc.    Riverside Cemetery LLC    StoneMor Oregon LLC Blue Ridge
Memorial Gardens LLC    Lakewood/Hamilton Cemetery LLC    Riverside Cemetery
Subsidiary LLC    StoneMor Oregon Subsidiary LLC Blue Ridge Memorial Gardens
Subsidiary LLC    Lakewood/Hamilton Cemetery Subsidiary, Inc.    Riverview
Memorial Gardens LLC    StoneMor Pennsylvania LLC Butler County Memorial Park
LLC    Lakewood Memory Gardens South LLC    Riverview Memorial Gardens
Subsidiary LLC    StoneMor Pennsylvania Subsidiary LLC Butler County Memorial
Park Subsidiary, Inc.    Lakewood Memory Gardens South Subsidiary, Inc.   
Rockbridge Memorial Gardens LLC    StoneMor Washington, Inc. Cedar Hill Funeral
Home, Inc.    Laurel Hill Memorial Park LLC    Rockbridge Memorial Gardens
Subsidiary Company    StoneMor Washington Subsidiary LLC Cemetery Investments
LLC    Laurel Hill Memorial Park Subsidiary, Inc.    Rolling Green Memorial Park
LLC    Sunset Memorial Gardens LLC Cemetery Investments Subsidiary, Inc.   
Laurelwood Cemetery LLC    Rolling Green Memorial Park Subsidiary LLC    Sunset
Memorial Gardens Subsidiary, Inc. Cemetery Management Services, L.L.C.   
Laurelwood Cemetery Subsidiary LLC    Rose Lawn Cemeteries LLC    Sunset
Memorial Park LLC Cemetery Management Services of Mid-Atlantic States, L.L.C.   
Laurelwood Holding Company    Rose Lawn Cemeteries Subsidiary, Incorporated   
Sunset Memorial Park Subsidiary, Inc. Cemetery Management Services of Ohio,
L.L.C.    Legacy Estates, Inc.    Roselawn Development LLC    Temple Hill LLC
Cemetery Management Services of Pennsylvania, L.L.C.    Locustwood Cemetery
Association    Roselawn Development Subsidiary Corporation    Temple Hill
Subsidiary Corporation Chartiers Cemetery LLC    Loewen [Virginia] LLC   
Russell Memorial Cemetery LLC    Tioga County Memorial Gardens LLC Chartiers
Cemetery Subsidiary LLC    Loewen [Virginia] Subsidiary, Inc.    Russell
Memorial Cemetery Subsidiary, Inc.    Tioga County Memorial Gardens Subsidiary
LLC Clover Leaf Park Cemetery Association    Lorraine Park Cemetery LLC   
Shenandoah Memorial Park LLC    Tri-County Memorial Gardens LLC CMS West LLC   
Lorraine Park Cemetery Subsidiary, Inc.    Shenandoah Memorial Park Subsidiary,
Inc.    Tri-County Memorial Gardens Subsidiary LLC CMS West Subsidiary LLC   
Melrose Land LLC    Southern Memorial Sales LLC    Twin Hills Memorial Park and
Mausoleum LLC Columbia Memorial Park LLC    Melrose Land Subsidiary LLC   
Southern Memorial Sales Subsidiary, Inc.    Twin Hills Memorial Park and
Mausoleum Subsidiary LLC Columbia Memorial Park Subsidiary, Inc.    Modern Park
Development LLC    Springhill Memory Gardens LLC    The Valhalla Cemetery
Company LLC The Coraopolis Cemetery LLC    Modern Park Development Subsidiary,
Inc.    Springhill Memory Gardens Subsidiary, Inc.    The Valhalla Cemetery
Subsidiary Corporation The Coraopolis Cemetery Subsidiary LLC    Morris Cemetery
Perpetual Care Company    Star City Memorial Sales LLC    Virginia Memorial
Service LLC Cornerstone Family Insurance Services, Inc.    Mount Lebanon
Cemetery LLC    Star City Memorial Sales Subsidiary, Inc.    Virginia Memorial
Service Subsidiary Corporation Cornerstone Family Services of New Jersey, Inc.
   Mount Lebanon Cemetery Subsidiary LLC    Stephen R. Haky Funeral Home, Inc.
   WNCI LLC Cornerstone Family Services of West Virginia LLC    Mt. Airy
Cemetery LLC    Stitham LLC    W N C Subsidiary, Inc. Cornerstone Family
Services of West Virginia Subsidiary, Inc.    Mt. Airy Cemetery Subsidiary LLC
   Stitham Subsidiary, Incorporated    Westminster Cemetery LLC Cornerstone
Funeral and Cremation Services LLC    Oak Hill Cemetery LLC    StoneMor Alabama
LLC    Westminster Cemetery Subsidiary LLC Covenant Acquisition LLC    Oak Hill
Cemetery Subsidiary, Inc.    StoneMor Alabama Subsidiary, Inc.    Wicomico
Memorial Parks LLC Covenant Acquisition Subsidiary, Inc.    Osiris Holding
Finance Company    StoneMor Colorado LLC    Wicomico Memorial Parks Subsidiary,
Inc. Crown Hill Cemetery Association    Osiris Holding of Maryland LLC   
StoneMor Colorado Subsidiary LLC    Willowbrook Management Corp. Eloise B. Kyper
Funeral Home, Inc.    Osiris Holding of Maryland Subsidiary, Inc.    StoneMor
Georgia LLC    Woodlawn Memorial Gardens LLC Glen Haven Memorial Park LLC   
Osiris Holding of Pennsylvania LLC    StoneMor Georgia Subsidiary, Inc.   
Woodlawn Memorial Gardens Subsidiary LLC Glen Haven Memorial Park Subsidiary,
Inc.    Osiris Holding of Pennsylvania Subsidiary LLC    StoneMor Illinois LLC
   Woodlawn Memorial Park LLC       StoneMor Illinois Subsidiary LLC    Woodlawn
Memorial Park Subsidiary LLC

 

By:   /s/ Paul Waimberg   Paul Waimberg, as Vice President of Finance for each
of the above-named Credit Parties

 

- 6 -